       Case: 1:19-cv-02650-CAB Doc #: 5 Filed: 01/27/20 1 of 2. PageID #: 19



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TAMMIE SEBASTIAN,                            )       CASE NO.: 1:19-CV-02650
                                             )
       Plaintiff,                            )       JUDGE: CHRISTOPHER A. BOYKO
                                             )
v.                                           )       PARTIES’ JOINT NOTICE OF
                                             )       SETTLEMENT AND MOTION
PARMA CITY SCHOOL DISTRICT                   )       FOR ENLARGEMENT OF TIME TO
BOARD OF EDUCATION, et al.,                  )       SUBMIT DISMISSAL ENTRY OR FOR
                                             )       DEFENDANTS TO MOVE, PLEAD OR
       Defendants.                           )       OTHERWISE RESPOND TO
                                             )       PLAINTIFF’S COMPLAINT

       Now comes Plaintiff Tammie Sebastian (“Plaintiff”) and Defendants Parma City School

District Board of Education, Parma City School District, Audrey Holtzman and Charles Smialek

(“Defendants”), by and through counsel, to hereby jointly notify the Court that they have reached

a settlement in principal in this matter. As a result, Plaintiff and Defendants jointly seek an

additional thirty calendar days from February 3, 2020 (Defendants’ original Answer date), or until

March 4, 2020, for them to effectuate a written settlement agreement and submit the appropriate

dismissal entry with the Court. In the unlikely event that a written settlement agreement is not

effectuated within this timeframe, then the Defendants will move, plead or otherwise respond to

Plaintiff’s Complaint by March 4, 2020. Plaintiff and Defendants do not bring this notice and

motion for purposes of unnecessary delay, but rather only to provide them enough time to

effectuate settlement and remove this case from the Court’s docket without imposing an additional

burden on the Court’s time and resources.

       In view of the foregoing, Plaintiff and Defendants jointly and respectfully request that this

Honorable Court grant them an extension of time of thirty (30) calendar days through and including

March 4, 2020, within which to file the appropriate dismissal entry, or in the unlikely event a
       Case: 1:19-cv-02650-CAB Doc #: 5 Filed: 01/27/20 2 of 2. PageID #: 20



written settlement agreement is not effectuated, for Defendants to move, plead or otherwise

reespond to Plaintiff’s Complaint.

Respectfully submitted,                              Respectfully submitted,

BRINDZA MCINTYRE & SEED LLP                          HARVEY ABENS IOSUE CO., LPA

s/David A. Rose                                      s/Matthew Abens
Daniel McIntyre (0051220)                            Matthew B. Abens (0075308)
David A. Rose (0073201)                              David L. Harvey III (0080918)
1111 Superior Avenue, Suite 1025                     Jason T. Hartzell (0092458)
Cleveland, OH 44114                                  3404 Lorain Avenue
Telephone No.: (216) 621-5900                        Cleveland, OH 44113
Facsimile No. (216) 621-5901                         Telephone No.: (216) 651-0256
Email: dmcintyre@bms-law.com                         Facsimile No.: (216) 651-1131
Email: drose@bms-law.com                             Email: mbabens@harvlaw.com
                                                     Email: dvdharv@harvlaw.com
Counsel for Defendants                               Email: jhartzell@harvlaw.com
Parma City School District Board of
Education, Parma City School District,               Counsel for Plaintiff, Tammie Sebastian
Audrey Holtzman and Charles Smialek


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2020, a copy of the foregoing Parties’ Joint Notice of

Settlement and Motion for Enlargement of Time to Submit Dismissal Entry or for Defendants to

Move, Plead or Otherwise Respond to Plaintiff’s Complaint was filed electronically. Notice of this

filing will be sent to all registered parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                     s/David A. Rose
                                                     DAVID A. ROSE (0073201)

                                                     Counsel for Defendants Parma City School
                                                     District Board of Education, Parma City
                                                     School District, Audrey Holtzman and
                                                     Charles Smialek
